IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-51115
                        Conference Calendar



JOHN LEE COOK, SR.,

                                         Plaintiff-Appellant,

versus

TEXAS BOARD OF PARDONS AND PAROLES,

                                         Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. MO-00-CV-28
                        --------------------
                           April 10, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     John Lee Cook, Sr., former Texas prisoner 672488, argues

that the district court erred in dismissing his 42 U.S.C. § 1983

complaint as frivolous pursuant to 28 U.S.C. § 1915A because the

Texas Board of Pardons and Paroles (“Board”) illegally extended

his sentence by denying him parole or revoking his parole based

on void convictions, evidence of substance abuse relied upon in

prior proceedings, or unauthenticated evidence of substance

abuse.   Cook is seeking only monetary compensation from the

Board.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-51115
                                -2-

     Cook has not challenged the district court’s dismissal of

his complaint against the Board based on Eleventh Amendment

immunity.   Thus, he has abandoned the sole ground for appeal.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     Because Cook has failed to raise an issue of arguable merit,

the appeal is frivolous and is DISMISSED.   See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

     Cook’s request for injunctive relief is DENIED.